Case 0:21-cr-60062-RS Document 1 Entered on FLSD Docket 02/24/2021 Page 1 of 8JA


                                                                                       Feb 23, 2021


                           UN ITED STATES DISTR ICT C O URT
                           SO UTH ER N D ISTR ICT O F FLO RIDA
                   21-60062-CR-SMITH/VALLE
                             CA SE N O .
                                         18U.S.C.j 1029(b)(2)
                                         18U.S.C.j1029(a)(2)
                                         18U.S.C.j1028A(a)(1)
                                         18U.S.C.j2
                                         18U.S.C.j982(a)(2)(B)
                                         18IJ.S.C.j1029(c)(1)(C)
  UNITED STA TES O F A M ER ICA ,

  VS.


  SAYY ADA SAM IR A W H ITERS,

        Defendant.



                                       INDICTM ENT

        The Grand Jury chargesthat:

                                G ENER AL ALLEG ATIO N S

        AtaIItim esrelevantto this Indictm ent:

               Entity l was a Florida lim ited liability com pany doing business as an elective

  surgery centerlocated in Broward County,Florida.

               Co-conspiratorDekita Bellam y was a residentofBrow ard Cotlnty,Florida.

               Co-conspiratorSheena Ceasarw as a residentofBrow ard County,Florida.

               Co-conspirator 1 was a residentofBrow ard County,Florida.

               Individuallwasa residentofBrow ard County,Florida.

               lndividual2 wasa residentofBrow ard County,Florida.
Case 0:21-cr-60062-RS Document 1 Entered on FLSD Docket 02/24/2021 Page 2 of 8




                DefendantSAY YA DA SAM IR A W H ITER S w as a residentofBroward County,

  Florida and an em ployee ofEntity 1.

                                          C O UN T 1
                          Conspiracy to Com m itA ccess Device Fraud
                                     (18U.S.C.j 1029(b)(2))
                Paragraphs lthrough 7 ofthe GeneralA llegationsofthisIndictm entare re-alleged

  and incorporated by reference asthough fully setforth herein.

                From in oraround M arch 2018,and continuing through onoraboutAugust9,2018,

  in Broward County,in the Southern D istrictof Florida,and elsew here,the defendant,

                               SA YYA DA SAM IR A W H ITER S,

  did know ingly and willfully com bine, conspire,confederate,and agree w ith Dekita Bellam y,

  Sheena Ceasar,and otherpersons known and unknow n to the G rand Jury,to com m itviolationsof

  Title l8,United StatesCode,Section 1029(a),namely,to knowingly,and with intentto defraud,
  traffic in and use,one orm oreunauthorized accessdevices,thatis,socialsecurity num bersissued

  to other persons and creditcard num bers obtained w ith intentto defraud,during any one-year

  period,and by such conductobtain anything of value aggregating $l,000 or more during that
  period,said conductaffecting interstate and foreign com m erce,in violation of Title l8,United

  StatesCode,Section I029(a)(2).
                     AC TS IN FURTH ER ANCE O F TH E CO N SPIR ACY

         ln furtherance ofthe conspiracy,atleastone ofthe co-conspiratorscom m itted and caused

  to be com m itted,in the Southern Districtof Florida,and elsew here,atleastone ofthe follow ing

  acts,among others'
                   .

                O n or about M arch 25, 20l8, co-conspirator Dekita Bellam y used the social

  security num berissued to victim û1M .P.,''w ithoutM .P.'S know ledge,perm ission,orauthority,to
Case 0:21-cr-60062-RS Document 1 Entered on FLSD Docket 02/24/2021 Page 3 of 8




  obtain a Carecreditcreditcard issued by Synchrony Financialending in 5220 in the nam e ofCo-

  conspirator 1.

                   O n oraboutApril l6,20 l8.co-conspiratorSheena Ceasarused the socialsecurity

  num ber issued to victim ''C.R..''w ithoutC.R.*s knou'ledge.perm ission orauthority-to obtain a

  Carecredit credit card issued by Synchrony Financialending in 9782 in the nam e of Sheena

  Ceasar.

                   On oraboutA prill6.2018.SA YY ADA SA M IR A W H IT ERS sentco-conspirator

  DekitaBellamyatextmessagethatstated--Ifyoupayingforthegirltodayjtlstmakesureusend
  m ea copy ofyourbrother ID and a bank card the card creditntlm ber.--

                   On or about A pril l7- 20 l8.co-conspirator Dekita Bellam y sent SA YYAD A

  SAM IR A W H ITERS an im age displaying the front of the Carecredit card ending in 5220

  accom panied by textmessagesthatstated --lt-sforgirl--and --lthink 3500 on there.--

                         about April l8. 20I8. co-conspirator Dekita Bellam y sent SAY YA DA

  SA M IR A W H ITERS.via textmessage.an image ofthe frontofa Florida drisrerlicense issued

  to Co-conspirator l.

                   On or about April 19. 20l8, SAY YAD A SA IIIRA W H ITER S caused the

  Carecredit card ending in 5220 issued in the nam e of Co-conspirator 1 to be used atEntitl'l to

  purchase $3.500 ofcosmeticmedicalservicesforIndividuall.
                   On oraboutM ay 3.20l8.SAY YA DA SAM IRA W H ITER S sentco-conspirator

  Dekita Bellam y a textm essage thatstated --calAu stilldo itfor l500.00 the surgery tbrthe girlI

  told u abouts'-to which co-conspirator Bellam y responded --HoNN'm uch her stuff-and --texther

  intbrm ation-''am ong otherthings.
Case 0:21-cr-60062-RS Document 1 Entered on FLSD Docket 02/24/2021 Page 4 of 8




          8.     On oraboutM ay 3,20l8,SAY YAD A SAM IITA W H ITERS sentco-conspirator

   Dekita Bellam y a textm essage containing the firstname,lastnam e,and date ofbirth ofIndividual



                 O n oraboutM ay 5,20l8,Dekita Bellam y sentSAY YAD A SA M IRA W H ITERS

  an image displaying the frontofco-conspirator Sheena Ceasar's Florida driver license,the front

  of a FirstPREM IER Bank card bearing the cardholder nam e of Sheena Ceasar and a l6-digit

  accountnum ber,and the frontofthe Carecreditcard ending in 9782 bearing the cardholdernam e

  ofSheena Ceasarand a l6-digitaccountnum ber.

          l0.    On or about M ay 5, 2018, SAY YADA SAM IR A W H ITERS caused the

  Carecreditcardending in9782to beusedatEntity 1to authorizeapurchaseof$6,000 ofcosmetic
  medicalservices,w hich authorization wasdeclined.

         AllinviolationofTitlel8,UnitedStatesCode,Section 1029(b)(2).
                                           CO UN T 2
                               Use ofU nauthorized A ccessD evices
                                     (18U.S.C.j1029(a)(2))
         From on oraboutApril l6,20 I8,through on oraboutM ay l0,20l8,in Brow ard County,

  in the Southern DistrictofFlprida,and elsew here,the defendant,

                                SA YYA DA SAM IR A W H ITER S,

  did knowingly,and w ith intentto defraud,traffic in and use one or m ore unauthorized access

  devices,that is,Florida driver license num bers issued to other persons and creditcard num bers

  obtained w ith intent to defraud,during any one-year period, and by such conduct did obtain

  anything ofvalueaggregating $I,000ormoreduring thatperiod,said conductaffecting interstate

  andforeigncom merce,inviolationofTitle I8,United StatesCode,Sections l029(a)(2)and 2.
Case 0:21-cr-60062-RS Document 1 Entered on FLSD Docket 02/24/2021 Page 5 of 8




                                          C O UN TS 3-4
                                    A ggravated ldentity Theft
                                    (18U.S.C.j1028A(a)(1))
          On oraboutthe date specified asto each countbelow ,in Brow ard County,in the Southern

  D istrictofFlorida,and elsew here,the defendant,

                                SA YY ADA SA M IRA W H ITER S,

  as specified in each countbelow,during and in relation to a felony violation ofTitle l8,U nited

  States Code, Section l029(b)(2), that is, knowingly and willfully combining, conspiring,
  confederating,and agreeing w ith otherpersonsknow n and unknown to the Grand Jury,to com m it

  violationsofTitle l8,United StatesCode,Section l029(a),namely,to knowingly,and withintent
  to defraud,traffsc in and use,one or m ore unauthorized access devices,that is,socialsecurity

  num bers issued to otherpersonsand creditcard num bers obtained w ith intentto defraud,during

  any one-yearperiod,and by such conductobtain anything ofvalue aggregating $l,000 ormore

  during thatperiod,in violation ofTitle l8,United StatesCode Section 1029(a)(2),ascharged in
  Count 1, did know ingly transfer, possess, and use, w ithout law ful authority, the means of

  identification ofanotherperson:

    C ount    Approxim ate Date                      M eans ofldentification

      3         April l8,20l8       Nam e,date ofbirth,and Florida driverlicense num berof
                                    Co-conspirator l.
      4          M ay 5,20l8        Nam e,date ofbirth,and Florida driver license num berofco-
                                    conspiratorSheena Ceasar.
    Case 0:21-cr-60062-RS Document 1 Entered on FLSD Docket 02/24/2021 Page 6 of 8




                                     FORFEITURE ALLEGATIONS
                      The atlegationsofthis Indictm entare hereby re-alleged and by thisreference fully

       incorporated herein forthepurposeofalleging fbrfeitureto the United StatesofA m ericaofcertain

       property in w hich the defendant,SA YYA DA SAM IIR.A W H ITER S,hasan interest.

                      Upon conviction of a violation ofTitle l8,United States Code,Section 1029,as

       alleged in this lndictment,the defendantshallforfeitto the United StatesofAmerica:(a)any
       property constituting,orderived from ,any proceedsobtained,directly or indirectly,as the result

       of such offense,pursuantto Title l8,United States Code,Section 982(a)(2)(B);and (b) any
       personalproperty used,orintended to be used,to com m itsuch offense,pursuantto Title l8,United

       StatesCode,Section l029(c)(l)(C).
                 AIlpursuanttoTitlel8,UnitedStatesCode,Sections982(a)(2)(B)andl029(c)(l)(C)and
       the procedures setforth atTitle 2l,United StatesCode,Section 853,asincorporated by Title 18,

       United StatesCode,Sections982(b)(1)and l029(c)(2).




'




        fnt                                                    OREPERSON
             )
             .



    (Y 'UNI
        A TE
          ANA
            DSFTAJ
                 ATE
                  ARDO
                    SATORS
                       TORHAN
                           NEY

        /
       DAVID A .SN IDER
       A SSISTAN T UN ITED STATES A TTO RN EY
    Case 0:21-cr-60062-RS Document 1 Entered on FLSD Docket 02/24/2021 Page 7 of 8
                                               UNITED STATES DISTR ICT CO URT
                                              SO UTHERN IMSTRICT OF FLORIDA

I:
 TNITED STATES O FAM ERICA                                 CA SE N O.
    V.
                                                           CERTIFICATE O F TRIAL ATTO RN EY-
SAY WO A SAM G A W H ITER S
                                                           Superseding Case Iltfêrmltioxt:
              Defendant                           l

COMG pis*ion-
            -f'
              seleol()rel                                  New defendantts)             Yes
         M-om i                 Key W est                  N umberofnew defendants
V        FI'
           L -                  W PB        FTP            Totalnumberofcounts

                  lhave carefully corsidered the allegationsofthe indidment the num berofdefendnnts tile numberof
                  probablewitnessesand thelegalcomplexitiesofthe lndictment/lnformation nttnchedhereto-
                  Iam aware thatthe inform ation supplied on this statementwillbe relied upon by the Judges ofthiq
                  Courtin setting theircalendnrs and scheduling criminaltrials under the mandnte ofthe Speedy Trial
                  Act Title 2: U.S.C.Section3161.
         3-       Interpreter:          (YesorNo)     No
                  Listlanguage and/ordialect
         4.       Thkscase willtake 2-4 daysforthe partiestotry.
                  Plzmqe checkappropriate category andtype ofofense listedbelow:
                  tf-:ev:bre1tj'txzr)                             ((7h2r1:on1ytvye)

         I       0 to 5days                                   Petty
         11      6 to 10 days                                 M inor
         III     Ilto 20 days                                 M isdem.
         IV      21to 60 days                                 Felony
         V       6ldaysandover
         6.                                                                                       No
                 H&stlliscaseprevio%ly been filedinthisDistrictCourt?                 (YesorNo)
           Ifyes:Judge                                CaseNo.
          (AttMhcopyofdispositiveorder)
          11% acomplaintbeenfiledinthismatteo              (YesorNo) XO
          Ifyes:M agistrateCase No.
          RelntozlmiRellaneousnumbers:
          Defendnntts)infederalctstody asof
          Defendantts)instatecustodyasof
          Rule20 from the Districtof
          Isth1 apotentialdeathpenaltycase?(YesorNo)                 No
                   Doesthiscaseoriginatefrom am ntterpending in the CentralRegion oftheU.S-Attom eyfsOftice
                   priortoAugust9,2013(Mag.JudgeAlicia0.Valler                        Yes         No Z
         8-        Doesthiscaseoriginatefrom am atlerpending in tlaeNorthern Region U.S.Attorney's Oftk e
                   priorto August8,2014 (M ag.JudgeShaniek M aynard)?                 Yes         No z

                                                                      /
                                                                  DAVID A.SN IDER
                                                                  AssisGntUnited StatesAttorney
                                                                  CourtID A5502260
 *penaltySheetts)nttnched                                                                                REY.
                                                                                                            813,
                                                                                                               C018
Case 0:21-cr-60062-RS Document 1 Entered on FLSD Docket 02/24/2021 Page 8 of 8




                               UNITED STA TES D ISTR ICT CO U RT
                               SO UTH ER N DISTRICT O F FLO RIDA

                                       PEN ALTY SH EET

   Defendant'sNam e:SAYYADA SAM IRA W HITERS



   Countts)#:l
   Conspiracv to Com m itA ccessD evice Fraud

   Title l8,United StatesCode,Section 1029(b1(2)
   *M ax.Penaltv: 5 Years'lm prisonm ent

   Countts)#:2
  U se ofUnauthorized AccessDevices

  Title 18.United StatesCodesSectjpn-)02?(a)(2)
  *M ax.Penalw : 10 Years'Im prisonm ent

  Countts)#:3-4
  A aaravated Identity Theft

  Title 18sUnited StatesCodesSection 1028A(a)(1)

  *M ax.Penalt'y: 2 Years'lm prisonm ent(consecutiveto any othersentence)

    *R efersonly to possible term ofincarceration,does notinclude possible fines,restitution,
             specialassessm ents,parole term s,or forfeiture thatm ay be applicable.
